Citation Nr: 1757459	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-15 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by respiratory symptoms.

2.  Entitlement to service connection for an undiagnosed illness manifested by neuropsychiatric symptoms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel



INTRODUCTION

The Veteran had active duty in the United States Air Force from July 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In December 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ).  At that time, the issue was characterized as service connection for an undiagnosed illness manifested by respiratory symptoms, neuropsychiatric symptoms, and/or joint paint of the right ankle, left ankle, and/or right knee.  
Before the Veteran's appeal was returned to the Board, an April 2017 rating decision granted service connection for a left ankle sprain, right ankle sprain, and right knee partially torn ACL with residuals of Ruptured Baker's cyst.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to the manifested symptoms of joint pain of the right ankle, left ankle, and the right knee.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The issue has been split and recharacterized accordingly.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In December 2016, the Board remanded the issue of service connection for an undiagnosed illness manifested by respiratory symptoms, neuropsychiatric symptoms, and/or joint pain of the right ankle, left ankle, and/or the right knee.  The remand instructions requested that the Veteran be afforded a VA examination to determine the claim of service connection for an undiagnosed illness, with consideration to be given to the Veteran's complaints of painful joint problems, respiratory symptoms, and neuropsychiatric symptoms. 

The Veteran was afforded a January 2017 VA examination which considered his complaints of respiratory symptoms.  The Veteran asserted that he had exercise-induced respiratory symptoms/asthma.  The examiner noted that pulmonary function testing (PFT) had been performed in April 2015, and listed pre-bronchodilator results.  The examiner then indicated that the 2015 PFT results were actually pre-exercise and post-exercise, rather than pre-/post-treatment with a bronchodilator.  There is nothing in the examination report that indicates that this testing was pre-exercise and post-exercise, and the 2015 PFT results have not been associated with the Veteran's claims file.  Further, the examiner noted that no exercise capacity testing had been performed.  In his opinion, the examiner stated that a negative exercise tolerance test was particularly important, since exercise-induced asthma is the issue.  On remand, any outstanding records should be associated with the claims file, and any necessary testing performed before an opinion is rendered. 

There is no indication that the Veteran was provided an examination to address his neuropsychiatric symptoms as they relate to his undiagnosed illness.  In a January 2017 opinion, the examiner specifically noted that there was not a finding that the Veteran's attention deficit disorder (ADD) symptoms could be attributed to a medically unexplained multisymptom illness, and that for further discussion, an opinion from a mental health professional would be needed.  On remand, the Veteran should be provided with an examination which considers the Veteran's neuropsychiatric symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 



Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records, to specifically include the April 2015 PFT results.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After all additional records are associated with the claims file, provide an examination (if deemed necessary) and addendum opinion to determine the nature and etiology of any undiagnosed illness associated with the Veteran's respiratory symptoms.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include exercise PFT testing/exercise capacity testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

 The examiner should provide an opinion as to the following: 

Are the Veteran's respiratory symptoms consistent with an undiagnosed illness, or a medically unexplained chronic multisymptom illness?  If his symptoms are attributable to a known clinical diagnosis, please identify such. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Then, provide an examination and addendum opinion by an appropriate medical professional to determine the nature and etiology of any undiagnosed illness associated with the Veteran's neuropsychiatric symptoms, to include ADD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should provide an opinion as to the following: 

Are the Veteran's neuropsychiatric symptoms consistent with an undiagnosed illness, or a medically unexplained chronic multisymptom illness?  If his symptoms are attributable to a known clinical diagnosis, please identify such. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




